DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/27/2022 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed June 27, 2022 in response to PTO Office Action mailed May 27, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 5, 6, 8, 13, 15, 19 and 20 have been amended. Claims 3, 10 and 17 have been previously canceled. No claims have been added. As a result, claims 1-2, 4-9, 11-16 and 18-20 remain pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but they are not persuasive.
The Applicant argues that none of the cited references disclose offloading, transferring and overwriting as recited in the independent claims. The Examiner respectfully disagrees with the fact. Martynov teaches (par. [0004]) temporarily storing trace data in the buffer memory (e.g., first portion of the memory), then the trace data is transferred from the buffer memory to the log file memory (e.g., second portion of the memory). Martynov also teaches (par. [0025]) that the data can also be transferred to an additional location (which provides the motivation to offload the data to another storage device). Orfali (col. 3, lines 40-67) clearly teaches that the trace data is collected in the FIFO buffer (e.g., a first memory portion) at the clock speed of the processor bus than the trace data is offloaded from the FIFO buffer to a main memory system (e.g., a second memory portion) and from main memory system, the trace data is offloaded into permanent storage system. It is understood that the computer systems includes hierarchy of the storage, where the fastest and smallest memory (such as one or more levels of cache memories) are placed closest to the processor and operate at very high speed, then next level of the storage is system memory and disk storage system, where the sizes of the lower level memories increases but the speed is decreased and the data is offloaded from higher level memories to lower level memories to make room for new data and the old data is erased/overwritten by new data. Martynov and Orfali both teach transferring/offloading data from first buffer to second memory to third storage in sequence. Huang teaches the first and second memories can also be provided as two portions of one memory device, which reduces the cost of the system. Martynov clearly teaches clearing/deleting/erasing the data from the memory once the data is transferred to the next level of memory so that it is ready for a next operation. The Examiner noted that the process of overwriting is not taught expressly by the references but the references teach deleting/erasing data once the data is offloaded so that the space is available for next operation/data. The Examiner is providing some additional references to show that overwriting data is an alternate way of erasing/deleting the data from the memory. For example, Heightley (US 6,445,621): col. 1, lines 35-45 teaches: “A conventional computer or processor has internal (or main) RAM…After program or file data manipulation or utilization is complete, the RAM bits that comprise that data may be erased or overwritten by another program or file”. Tobin et al. (US 2021/0248124) par. [0076] teaches: “Paging is generally known in the art and commonly used in connection with memory management…  paging is a method of writing data to, and reading it from secondary storage, such as physical disk or other non-volatile storage, for use in primary storage, such as main memory… When the primary storage no longer has available locations and another primary storage location is needed for storing new or additional data not already in primary storage, techniques may be used to select a primary storage location whereby any data in the selected primary storage location may be overwritten with the new or additional data. Prior to overwriting the selected primary storage location with the new or additional data, the current data of the selected primary storage location may be written out, as needed, to its corresponding secondary storage location (e.g., written out if the primary storage location copy is more recent or up to date than the secondary storage copy”. Par. [0077]: “Once the MD is in cache or GM, such MD may be removed from cache or GM (e.g., evicted, removed, overwritten, paged out, and the like) as cache or GM locations storing such MD are needed in connection with other processing”. As it can be seen from highlighted portions of two references, the data is erased/evicted/removed by overwriting new data in place of old data and before the old data is being overwritten the old data is transferred to the secondary storage. Similarly, Bhansali et al. (US 2018/0275898) par. [0130]: teaches: “determining if buffer memory 108/208 is available to store (buffer) a data chunk…Buffer memory 108/208 may be considered available if/when the buffer memory is not full”; par. [0131]: “If/when buffer memory 108/208 is unavailable (e.g., a NO in block 612), one or more data objects and/or one or more of data chunks buffered in buffer memory 108/208 may be written to one or more of storage device 102 and/or enterprise storage service 50 to free space in buffer memory…If/when buffer memory 108/208 is available (e.g., a YES in block 612), one or more data chunks may be written to buffer memory 108/208”; here it is noted that Bhansali teaches checking if there is space available in the buffer memory and if no space is available the data stored in the buffer memory is selected and offloaded/transferred to another storage device and new data is written in place of old data (now transferred/offloaded). As noted in previous office action, Martynov expressly does not teach the language offloading and overwriting as claimed, however, Martynov teaches erasing the data from the buffer once it is stored to another memory, which can be interpreted as offloading the data and erasing allows writing new data to the space freed by erasing/deleting the data. As noted above, data can be overwritten by new data which effectively erases/deletes old data and therefore it would be readily apparent to one having ordinary skill in the art to offload/transfer data to another storage device if the data is important and going to be needed in future before being erased/overwritten by new data. Bhansali as noted above clearly teaches that if there is no space in the buffer (e.g., buffer is full), the data block from the buffer is selected and stored in another location before considering the space occupied by the storage data block and once the data block is stored at different location (e.g., storage 102 or storage 50), the data from the buffer 108 is available to store new data and since Bhansali does not teach erasing/deleting old data, it can be inferred that the data is overwritten by the new data. It would be readily apparent to one having ordinary skill in the art to offload/transfer/store data from the buffer to another storage device if the data is going to be needed in future before being overwritten because once the data is overwritten it becomes permanently inaccessible as taught by Flemming (admitted by the Applicant, see remarks page 8).
The Applicant further argues that the combination of the cited references is improper as their combination would render Huang inoperable. As stated previously, in Huang, “sensitive data is overwritten or otherwise rendered permanently inaccessible”. As such, combining Huang with Orfali to offload trace data would undo Huang’s making sensitive data “permanently inaccessible. Thus, the combination of Huang with Martynov, Orfali, Bourne and Flemming is improper and cannot be combined to render the independent claims obvious. The Examiner respectfully disagrees with the fact. First the Examiner would like to point out that the data is first offloaded before being overwritten or deleted and the very reason of offloading or storing data to another storage location that once the data is overwritten, it becomes inaccessible. Thus, the Applicant’s argument that the combination of references would render Huang inoperable is not persuasive. It is also noted that the teaching of Huang the Examiner is relying on has no impact on operation of Huang. Huang reference is only relied upon to teach that Martynov teaches use of two separate memories and Huang teaches that it is beneficial to utilize one memory partitioned into two portions can also be utilized instead of using two different memories. The use of this teaching has no effect on deleting data permanently by overwriting because Huang teaches first storage area and the second storage area and the first and second storage areas comprises two different disks or it can be implemented as logically distinct area of one memory. The use of these teaching has no effect on how the data is deleted. Thus, the Applicant’s argument that the combination would render Huang inoperable is not persuasive. Thus, the Applicant’s arguments are not persuasive and the rejection of the claims is maintained and updated to address the amendments to the claims. The new reference(s) is/are added to address the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov (US 2017/0109258) and further in view of Huang et al. (US 2016/0371500), Orfali (US 7,039,834), Bourne et al. (US 2014/0365833), Flemming et al. (US 2011/0113406) and Bhansali et al. (US 2018/0275898).
As per claim 1, Martynov teaches a computer-implemented method (Martynov: claim 11) comprising: writing trace data for a plurality of tasks to a first [[area of]] memory; determining, by one or more processors (Martynov: par. [0017]), a target task from a plurality of tasks, wherein trace data of the target task is to be protected; and transferring, by the one or more processors, the trace data of the target task from the first [[area of]] memory to a second [[area of]] memory (Martynov: par. [0004]: “run processes within complex systems involve storing software operation debug trace information temporarily in a buffer memory, and when software operation is completed evaluating the success of the operation and transmitting the debug trace data to different locations depending upon the result. For example, the temporarily stored trace data that accumulated in the buffer prior to the completion of the software operation may…(2) transferred to a log file memory”; fig. 3, buffer 324 and memory 320; par. [0025]: trace data from buffer memory 324 is transferred to a log file in the memory 320 when the failure occurs; here it is noted that Martynov teaches reducing amount of trace data to be stored and therefore amount of memory needed (par. [0003]) by eliminating trace data of the task completed successfully and only storing trace data of the task failed, where it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a target task (e.g., a process or a software operation) from the plurality of executing tasks whose execution  resulted in error and storing trace data from the buffer to the log file in second memory to reduce the amount of data to be stored and thereby reducing the amount of memory and thus reducing the cost (par. [0003])).
Martynov teaches the buffer memory 324 (first memory) and the log memory (320) (second memory) but fails to teach first area and second area of the memory. Huang teaches a storage device 138 with two memory areas 128 and 130 implemented either using two different memory devices or can be two different partitions of the memory device (Huang: par. [0032]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement buffer memory (first area) and the log file memory (second area) using partitions of one storage device as taught by Huang to decrease the cost of the system by using one memory device instead of two separate memory devices.
Martynov expressly fails to teach wherein an existing trace data in the second area is offloaded to a storage device before being overwritten. However, Martynov (par. [0025]) teaches that trace data may be transferred to an additional location. Orfali teaches offloading trace data from memory to storage (Orfali: col. 3, lines 54-63: “The trace data is offloaded from the FIFO buffer…into a main memory system…From the collector system main memory it can be offloaded into permanent storage system”; e.g., Orfali teaches offloading data from FIFO buffer (first area of the memory) to the main memory (second area of the memory) and then offloading data from the main memory (second area) to the storage device). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to offload the trace data from the log file memory (second area of the memory) to a storage device before being overwritten for later study (Orfali: col. 16, lines 15-24).
Martynov teaches determining whether the operation/task completed successfully or an error has occurred based on some parameters (Martynov: pars. [0004], [0023]), however Martynov, Huang and Orfali expressly fail to teach determining task by determining that execution information of one of the plurality of tasks matches at least one abnormal pattern.
Bourne teaches comparing execution information with pattern matching of suspected error condition to determine whether the error has occurred or not (Bourne: par. [0021]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the execution information of the tasks by matching the data with abnormal pattern as taught by Bourne to determine whether the task is successfully completed or not and based on the decision either discard the trace data of the task or transfer the trace data to log file memory for further evaluation of the error. Bourne teaches an alternate way of determining whether the operation was completed successfully or not and by trying alternate way will provide predictable result of determining whether the error has occurred or not during execution of the operation and therefore provides information to correct the software.
Martynov, Huang, Orfali and Bourne expressly fail to teach the execution information comprises a lock of a resource obtained by the one of the plurality of tasks.
Flemming teaches capturing lock tracing information of the application programs to provide details on the particular lock that may limit the performance (Flemming: par. [0013]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain execution information regarding lock of the resource as taught by Flemming to improve the performance of the system by identifying locks with error conditions (Flemming: pars. [0005], [0013]).
Martynov, Huang, Orfali, Bourne and Flemming expressly fails to teach but Bhansali teaches determining that available space of a second area of memory is insufficient for storing existing trace data; and in response to determining that the available space of the second area of memory is insufficient: offloading a portion of the existing trace data in the second area of memory to a storage device before being overwritten. Bhansali teaches: par. [0130]: “determining if buffer memory 108/208 is available to store (buffer) a data chunk…Buffer memory 108/208 may be considered available if/when the buffer memory is not full”; par. [0131]: “If/when buffer memory 108/208 is unavailable (e.g., a NO in block 612), one or more data objects and/or one or more of data chunks buffered in buffer memory 108/208 may be written to one or more of storage device 102 and/or enterprise storage service 50 to free space in buffer memory…If/when buffer memory 108/208 is available (e.g., a YES in block 612), one or more data chunks may be written to buffer memory 108/208”; here it is noted that Bhansali teaches checking if there is space available in the buffer memory and if no space is available the data stored in the buffer memory is selected and offloaded/transferred to another storage device and new data is written in place of old data (now transferred/offloaded). Here it is noted that Martynov and Orfali teach storing trace to data a hierarchy of the memory devices (e.g., first area, second area and then another storage device). It is known in the modern computing system to utilize hierarchy of memories and transferring/offloading data from one memory to another to make the space for new data. Bhansali teaches checking if the buffer is available and if there is no space, selecting data blocks from the FIFO to be written/offloaded to another storage such as storage 102 or storage 50 and then writing new data in place of the old offloaded data. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check whether there is space available in the buffer memory (first area) and/or log memory (second area) and offload the data from the first area/memory to second area/memory and from second area/memory to another storage location thereby creating free space to store new trace data and then overwriting the new trace data to now created free space.  
As per claim 2, Martynov, Huang and Orfali expressly fail to teach wherein a respective plurality of trace data of the plurality of tasks is stored in the first area, and wherein the plurality of trace data in the first area is to be overwritten by new trace data generated by executing subsequent tasks. However, Martynov teaches deleting data from the buffer memory if the operation is successful (Martynov: par. [0004]) and the buffer may be cleared for a next operation (Martynov: par. [0006]). Here it would be readily apparent to one having ordinary skill in the art that either the data is deleted or also can be overwritten by new data which effectively deletes old data previously stored.
As per claim 4, Martynov, Huang and Orfali teach wherein transferring the trace data of the target task from the first area to the second area comprises: extracting, by the one or more processors, the trace data of the target task from the first area; and storing, by the one or more processors, the trace data of the target task into the second area. As explained with respect to rejection of claim 1 above, Martynov teaches transferring data from buffer memory to log file memory and Orfali teaches offloading data from FIFO to main memory and from main memory to storage system, where it would be readily apparent that when the operation fails, the trace data from the buffer related to failed operation is extracted and then copied to the memory.
As per claim 7, Martynov, Huang and Orfali teach offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device. As noted with respect to claim 1, Orfali teaches offloading data from FIFO to main memory and from main memory to storage device (Orfali: col. 3, lines 54-63).
Claims 8, 9, 11, 14-16 and 18 are directed to a system comprising a processing unit and a memory and a computer program product comprising non-transient machine-readable medium. Martynov teaches a system comprising a processing unit and a memory (Martynov: par. [0007]) and computer program product (Martynov: par. [0006]). Claims 8, 9, 11, 14-16 and 18 are similar in scope with claims 1, 2, 4 and 7. Thus, claims 8, 9, 11, 14-16 and 18 are rejected under same rationales as applied to claims 1, 2, 4 and 7 above.
As per claim 5, Martynov, Huang and Orfali expressly fail to teach wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is sufficient to store the trace data of the target task, storing, by the one or more processors, the trace data of the target task into the available space. Bhansali teaches wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is sufficient to store the trace data of the target task, storing, by the one or more processors, the trace data of the target task into the available space (Bhansali: par. [0012]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check whether sufficient space available in the memory as taught by Bhansali to avoid data loss and/or corruption because if sufficient space is not available and the system tries to write the data in the memory it may overwrite the previously written data and thus the old information can be lost or overwriting may corrupt the data.
As per claim 6, Martynov, Huang and Orfali expressly fail to teach wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is insufficient to store the trace data of the target task, offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device; and storing, by the one or more processors, the trace data of the target task into the second area. Bhansali teaches wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is insufficient to store the trace data of the target task, offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device; and storing, by the one or more processors, the trace data of the target task into the second area (Bhansali: par. [0012]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check whether sufficient space available in the memory as taught by Bhansali to avoid data loss and/or corruption because if sufficient space is not available and the system tries to write the data in the memory it may overwrite the previously written data and thus the old information can be lost or overwriting may corrupt the data.
Claims 12, 13, 19 and 20 are similar in scope with claims 5 and 6 above and thus rejected under same rationales as applied to claims 5 and 6 above.


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138